AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                   Northern District
                                                   __________        of California
                                                                District of __________

                    Mary Carr, et al., and                          )
                    Dianne Bentley, et al.                          )
                                                                    )
    on behalf of themselves and all other similarly situated
                                                                    )
                            Plaintiff(s)                            )
                                                                    )       Civil Action No. 20-CV-05761-JD
                                v.
                                                                    )
    GOOGLE LLC; GOOGLE IRELAND LIMITED;                             )                     Consolidated with
  GOOGLE COMMERCE LIMITED; GOOGLE ASIA                              )
  PACIFIC PTE. LIMITED; and GOOGLE PAYMENT                          )                       20-CV-07079-JD
                     CORP.                                          )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Google Ireland Limited                                Google Asia Pacific Pte. Ltd.
                                           GORDON HOUSE BARROW ST DUBLIN 4               8 Marina Blvd 05-02 Marina Bay
                                           DUBLIN, DUBLIN
                                                                                         Financial Centre
                                           Google Commerce Limited                       Singapore 018981
                                           70 SIR JOHN ROGERSON'S QUAY
                                           DUBLIN 2 D02 R296

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: George A. Zelcs, KOREIN TILLERY, LLC, 205 North Michigan, Suite 1950, Chicago
                                           IL 60601 (t: 312-641-9750);
                                           Karma M. Giulianelli, BARTLIT BECK LLP, 1801 Wewetta St., Suite 1200, Denver CO
                                           80202 (t:303-592-3100); and
                                           Peggy J. Wedgworth, MILBERG PHILLIPS GROSSMAN LLP, One Penn Plaza, Suite
                                           1920, New York, NY 10119 (t:212-594-5300)

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
